Name: 2011/444/EU: Council Decision of 12Ã July 2011 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment and repealing Decision 2006/491/EC, Euratom
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2011-07-22

 22.7.2011 EN Official Journal of the European Union L 191/21 COUNCIL DECISION of 12 July 2011 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment and repealing Decision 2006/491/EC, Euratom (2011/444/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations of Officials of the European Union and the Conditions of employment of other servants of the European Union, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 2 of those Staff Regulations and Article 6 of those Conditions, Whereas: (1) Under the first subparagraph of Article 240(2) of the Treaty on the Functioning of the European Union, the General Secretariat of the Council comes under the responsibility of a Secretary-General. (2) A new decision should be adopted, determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment, and Decision 2006/491/EC, Euratom (2) should be repealed, HAS ADOPTED THIS DECISION: Article 1 The powers conferred by the Staff Regulations of Officials on the appointing authority and by the Conditions of employment of other servants on the authority competent to conclude contracts of employment shall, as regards the General Secretariat of the Council, be exercised: (a) by the Council for the Secretary-General; (b) by the Council, on a proposal from the Secretary-General, for the application to Directors-General of Articles 1a, 30, 34, 41, 49, 50 and 51 of the Staff Regulations; (c) by the Secretary-General in other cases. The Secretary-General is authorised to delegate, in whole or in part, to the Director-General of Administration any or all of his powers as regards the application of the Conditions of employment of other servants and the application of the Staff Regulations to officials in the AST function group, except for powers in respect of the appointment and termination of service of officials and the engagement of other servants. Article 2 Decision 2006/491/EC, Euratom is hereby repealed. Article 3 This Decision enters into force on the date of its adoption. Done at Brussels, 12 July 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) OJ L 56, 4.3.1968, p. 1. (2) Council Decision of 27 June 2006 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment (OJ L 194, 14.7.2006, p. 29).